UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2121


CHRISTOPHER A. ODOM,

                Plaintiff – Appellant,

          v.

STATE OF SOUTH CAROLINA; JASON KING, Public Defender;
CHARLES PATRICK, Solicitor; JUDGE   MULLINS; SOUTH CAROLINA
BUDGET AND CONTROL BOARD; JUDGE JAMES GOSNELL; MAYOR JOE
RILEY, City of Charleston; GOVERNOR NIKKI HALEY; MAYOR
KEITH SUMNEY, North Charleston; JUDGE GARFINKEL; JUDGE
KRISTI HARRINGTON; JUDGE JEFFERSON; STATE ATTORNEY ALAN
WILSON; P.D. ASHLEY PENNINGTON; PROSECUTOR SCARLETT WILSON;
MICHAEL GRANT; MUSC; DOLLAR TREE; CARTA BUS CO.; CARTA BUS
WHEELCHAIR LIFT MANUFACTURER; CARTA BUS INSURER; CARTA BUS
DRIVER; OFFICER CHERRY, of Charleston Police Dep't; OFFICER
HO, of Charleston Police Dep't; UNKNOWN POLICE OFFICER,
with Officer Ho on Dec. 16, 2014; OFFICER TUGYA, of
Charleston Police Dep't; CHARLESTON POLICE DEPARTMENT; CITY
OF NORTH CHARLESTON POLICE DEPARTMENT; CITY OF CHARLESTON
TAXPAYERS; STATE OF SOUTH CAROLINA TAXPAYERS; COUNTY OF
CHARLESTON TAXPAYERS; CITY OF NORTH CHARLESTON TAXPAYERS;
FNU LNU, Female Victim Advocate; DR. STEPHANIE MONTGOMERY;
CHAMPUS, Insurer; FNU LNU, Doctors from MUSC who approved
placement of Plaintiff in SCDMH,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Richard M. Gergel, District
Judge. (5:16-cv-02674-RMG)


Submitted:   January 27, 2017             Decided:   February 16, 2017
Before NIEMEYER and     TRAXLER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

     Christopher       A.   Odom   appeals    the    district    court’s   order

adopting     the   magistrate      judge’s        recommendation,     dismissing

Odom’s complaint under 28 U.S.C. § 1915 (2012), and imposing a

pre-filing injunction.         We have reviewed the record and find no

reversible    error.        Accordingly,     we   deny   leave   to   proceed   in

formal pauperis and dismiss the appeal for the reasons stated by

the district court.         Odom v. South Carolina, No. 5:16-cv-02674-

RMG (D.S.C. Sept. 15, 2016).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       DISMISSED




                                       3